PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,683,494
Issue Date: 16 Jun 2020
Application No. 12/846,560
Filing or 371(c) Date: 29 Jul 2010
For: ENHANCED STEM CELL THERAPY AND STEM CELL PRODUCTION THROUGH THE ADMINISTRATION OF LOW LEVEL LIGHT ENERGY

:
:
:
:   REQUEST FOR INFORMATION
:
:
:


This is in response to the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 CFR § 1.705(b)” filed September 16, 2020, requesting the Office adjust the patent term adjustment determination (“PTA”) from 586 days to 684 days.

This Request for Information is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).          


Relevant Procedural History

The patent issued with a PTA determination of 586 days on June 16, 2020. On September 16, 2020, patentee filed the present Request under 37 CFR 1.705(b) seeking an adjustment of 684 days, accompanied by a $200 petition fee and $100 fee for a one-month extension of time.


Request for Information

The PTA is on the following determination previously made by the Office: 

(1)	The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 611 days;
(2)	The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 2003 days;
(3)	The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 43 days; and
(5)	The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 1985 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 586 days (611 days of A Delay + 2003 days of B Delay + 0 days of C Delay - 43 days of Overlap - 1985 days of Applicant Delay).

In the present Request, patentee asserts the calculation of 586 days of PTA is incorrect and the correct PTA is 684 days (611 days of A Delay + 2003 days of B Delay + 0 days of C Delay - 43 day of Overlap – 1887 days of Applicant Delay).1

The USPTO published Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) revising the rules of practice pertaining to the patent term adjustment provisions of 35 U.S.C. 154(b) in view of the decision by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Supernus Pharm., Inc. v. Iancu, 913 F.3d 6841 (Fed. Cir. 2019). The Federal Circuit in Supernus held that a reduction of patent term adjustment under 35 U.S.C. 154(b)(2)(C) must be equal to the period of time during which the applicant failed to engage in reasonable efforts to conclude prosecution of the application. The regulations pertaining to a reduction of patent term adjustment due to a failure of an applicant to engage in reasonable efforts to conclude processing or examination of an application are set forth in 37 CFR 1.704. Several provisions in 37 CFR 1.704 (i.e., 37 CFR 1.704(c)(2), (3), (6), (9), and (10)) specify a period of reduction corresponding to the consequences to the USPTO of the applicant’s failure to engage in reasonable efforts to conclude prosecution, rather than “the period from the beginning to the end of the applicant’s failure to engage in reasonable efforts to conclude prosecution,” as provided for in Supernus, 913 F.3d at 6849. Therefore, the USPTO revised these provisions of 37 CFR 1.704 for consistency with the Federal Circuit’s decision in Supernus. The USPTO will decide any timely request for reconsideration in compliance with 37 CFR 1.705(b) of a patent term adjustment determination in applications and patents eligible for patent term adjustment in which a notice of allowance was mailed before July 16, 2020, consistent with the changes in this final rule, if requested by the patentee. See 85 FR at 36338. 

Patentee filed a timely request for reconsideration of PTA in compliance with 37 CFR 1.705(b) on September 16, 2020, in an application/patent eligible for patent term adjustment in which a notice of allowance was mailed before July 16, 2020. Therefore, patentee is entitled to review of the determination of PTA under the final rule changes. If patentee would like the Office to apply the final rule changes when reviewing patentee’s request for reconsideration of PTA filed September 16, 2020, patentee must file a written communication specifically requesting that the USPTO decide the request consistent with the changes in the final rule. 

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request for reconsideration of PTA supplying the requested information without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the information request, patentee is required to pay the extension of time fee. If patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment without applying the final rule changes with respect to the issues for which the information was requested.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 586-8300
			ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By internet:		EFS-Web

Questions specific to this matter should be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions





    
        
            
    

    
        1 The Office notes the Restriction Requirement set a period one month or thirty days, whichever was later, from the mailing date of September 5, 2012 to reply. In the absence of a timely and proper reply to the Restriction Requirement of September 5, 2012, the application became abandoned on October 6, 2012.